537 U.S. 1239
MORENO-FLORESv.UNITED STATES;DOMINGUEZ-VILLARREALv.UNITED STATES;HURTADO-HILARIO, AKA HERRERA-GARCIAv.UNITED STATES;IGLESIAS-VASQUEZv.UNITED STATES;ARANDA-PEREZv.UNITED STATES;TAPIA-TIBURCIOv.UNITED STATES;GIRON-NAVAS, AKA RAMIREZ, AKA MARTINEZv.UNITED STATES;MALDONADO-RAMIREZv.UNITED STATES; andVILLAREAL-RAMIREZv.UNITED STATES.
No. 02-8689.
Supreme Court of United States.
March 3, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.


2
C. A. 5th Cir. Certiorari denied. Reported below: 54 Fed. Appx. 407 (second, third, and seventh judgments), 408 (first, fourth, fifth, sixth, and ninth judgments), and 409 (eighth judgment).